Exhibit 10.8

CONFIDENTIAL TREATMENT REQUESTED

—

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

LONG-TERM POLYSILICON SUPPLY AGREEMENT

 

SUNPOWER CORPORATION, a Delaware corporation with its principal place of
business at 3939 North First Street, San Jose, California 95134, USA
(“SunPower”) and NorSun AS, a Norwegian company with its principal place of
business at Bankplassen 1, 0151 OSLO Norway (“NorSun”) hereby enter into this
Long-Term Polysilicon Supply Agreement (the “Agreement”) effective as of August
9, 2007 (the “Effective Date”).

WHEREAS, SunPower procures polycrystalline silicon from third parties for its
manufacture of solar cells and solar modules, including but not limited to
pursuant to the Long-Term Supply Agreement II entered into between SunPower and
Hemlock Semiconductor Corporation (“Hemlock”) on July 16, 2007 (the “Hemlock
Agreement”);

WHEREAS, NorSun is active in the field of manufacture and supply of
monocrystalline silicon ingots (“Ingots”) and wafers (“Wafers”) utilizing
polycrystalline silicon; and

WHEREAS, on the terms and conditions set forth herein, SunPower wishes to
procure polycrystalline silicon from one or more third parties and resell the
same to NorSun in order to permit NorSun to manufacture and supply Ingots and
Wafers to SunPower and, to the extent permitted hereunder, to other third
parties pursuant to that certain Long-Term Ingot and Wafer Supply Agreement
entered into concurrently herewith (“Ingot/Wafer Supply Agreement”).

NOW, THEREFORE, the parties agree as follows:


1.                            DEFINITIONS.


“ANNUAL QUANTITY” SHALL MEAN ANNUAL VOLUMES AS SET FORTH ON EXHIBIT B.


“FISCAL YEAR” SHALL MEAN THE PERIOD BEGINNING ON JANUARY 1ST AND ENDING ON
DECEMBER 31ST OF THE SAME YEAR.


“POLYSILICON” SHALL MEAN THE POLYCRYSTALLINE SILICON MANUFACTURED BY THIRD
PARTIES AND SOLD TO SUNPOWER.  THE SPECIFICATIONS FOR THE POLYSILICON ARE SET
FORTH IN EXHIBIT A, AS SUCH SPECIFICATIONS MAY BE AMENDED FROM TIME TO TIME BY
MUTUAL WRITTEN AGREEMENT OF THE PARTIES.  UNLESS OTHERWISE CONSENTED TO IN
WRITING BY SUNPOWER, NORSUN SHALL UTILIZE THE POLYSILICON FOR ITS MANUFACTURING
PURPOSES EXCLUSIVELY TO PRODUCE INGOTS AND WAFERS FOR SUNPOWER PURSUANT TO THE
INGOT/WAFER AGREEMENT, AND SHALL NOT RE-SELL THE POLYSILICON, OR BECOME A
RE-SELLER OR DISTRIBUTOR OF THE POLYSILICON.  NOTWITHSTANDING THE FOREGOING,
NORSUN MAY WITHOUT SUCH CONSENT RE-SELL OR DISTRIBUTE THE POLYSILICON TO
WHOLLY-OWNED OR MAJORITY OWNED SUBSIDIARIES (HEREINAFTER TOGETHER WITH NORSUN
REFERRED TO AS THE


 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

1

--------------------------------------------------------------------------------


 


“NORSUN GROUP”) WHICH ARE RESPONSIBLE FOR MANUFACTURING INGOTS OR WAFERS FOR
SUNPOWER.


“WAFER/INGOT AGREEMENT” SHALL MEAN THE LONG-TERM INGOT AND WAFER SUPPLY
AGREEMENT OF AUGUST 9, 2007, EXECUTED BY AND BETWEEN SUNPOWER AND NORSUN.


2.                            ADVANCE PAYMENT.


2.1                       NORSUN SHALL MAKE AN ADVANCE PAYMENT FOR THE
POLYSILICON TO BE PURCHASED UNDER THIS AGREEMENT FOR THE PERIOD FROM 2010
THROUGH 2019. THE ADVANCE PAYMENT SHALL BE IN THE AMOUNT OF USD$*** (THE
“ADVANCE PAYMENT”).  *** (USD$***) OF THE ADVANCE PAYMENT SHALL BECOME
IMMEDIATELY DUE AS OF THE EFFECTIVE DATE, AND *** (USD$***) OF THE ADVANCE
PAYMENT WILL BE PAID ON OR BEFORE JULY 1, 2008.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, NORSUN EXPRESSLY ACKNOWLEDGES ITS UNDERSTANDING AND AGREES
THAT, ONCE THIS AGREEMENT IS EXECUTED, THERE ARE NO CIRCUMSTANCES OR OCCURRENCES
THAT WILL REQUIRE SUNPOWER TO REFUND TO NORSUN ALL OR ANY PORTION OF THE ADVANCE
PAYMENT OTHER THAN A REPAYMENT EVENT (AS DEFINED IN SECTION 2.2).


2.2                       COMMENCING JANUARY 1, 2010 AND CONTINUING THROUGH
DECEMBER 31, 2019, THE ADVANCE PAYMENT SHALL BE APPLIED AS A CREDIT AGAINST THE
PRICE OF THE POLYSILICON THAT NORSUN IS REQUIRED TO PURCHASE AND SUNPOWER IS
REQUIRED TO SUPPLY (IN EACH CASE TO THE EXTENT PROVIDED IN SECTIONS 3.1 AND 3.2
BELOW) UNDER THIS AGREEMENT AT THE TIMES AND IN THE AMOUNTS SHOWN UNDER THE
COLUMN “SUNPOWER POLY VOLUME (MT)”ON EXHIBIT B. OVER THIS NINE-YEAR PERIOD
NORSUN SHALL RECEIVE A $***/KG CREDIT AGAINST EACH INVOICE UNTIL THE REMAINING
PORTION OF THE ADVANCE PAYMENT IS REDUCED TO ZERO.  THE ADVANCE PAYMENT NOT
CREDITED AGAINST THE PRICE OF POLYSILICON SHALL BE REPAID FROM SUNPOWER TO
NORSUN ONLY IN THE FOLLOWING EVENTS (EACH A “REPAYMENT EVENT”):

A)                          THE TERMINATION OF THIS AGREEMENT BY NORSUN IN
ACCORDANCE WITH SECTION 10.2(A) AS A RESULT OF SUNPOWER’S MATERIAL BREACH OF
THIS AGREEMENT;

B)                         WITH RESPECT TO ANY FISCAL YEAR, SUNPOWER SUPPLIES TO
NORSUN LESS THAN FIVE PERCENT OF THE ANNUAL QUANTITY OF POLYSILICON REQUIRED FOR
SUCH FISCAL YEAR AND NORSUN TERMINATES THIS AGREEMENT PURSUANT TO SECTION
10.2(C);

C)                          SUNPOWER’S INSOLVENCY OR BANKRUPTCY;

D)                         THE TERMINATION OF THIS AGREEMENT BY SUNPOWER IN
ACCORDANCE WITH SECTION 10.3(C) BASED UPON SUNPOWER’S TERMINATION OF THE
WAFER/INGOT AGREEMENT PURSUANT TO SECTION 21.4(A) OR (B) THEREOF (THIS CLAUSE
(D) SHALL NOT LIMIT  NORSUN’S RIGHT TO REPAYMENT OF THE ADVANCE PAYMENT UNDER
ANY OF THE OTHER REPAYMENT EVENTS SET FORTH IN SECTION 2.2(A), (B), (C) OR (E));
OR

 

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

2

--------------------------------------------------------------------------------


 

E)                            THE TERMINATION OF THIS AGREEMENT BY SUNPOWER IN
ACCORDANCE WITH SECTION 10.3(D).

IF A REPAYMENT EVENT HAS OCCURRED, NORSUN SHALL SUBMIT TO SUNPOWER A WRITTEN
NOTICE EXPLAINING THE REPAYMENT EVENT AND IDENTIFYING THE DATE ON WHICH THE
REPAYMENT EVENT OCCURRED. THE REPAYMENT OF THE APPLICABLE PORTION OF THE ADVANCE
PAYMENT IS DUE NINETY (90) DAYS AFTER THE REPAYMENT EVENT.  ANY PAYMENT AFTER
THE DUE DATE SHALL BE CHARGED WITH A PENALTY INTEREST OF 10% PER ANNUM.


2.3                       SUNPOWER SHALL PROVIDE TO NORSUN SECURITY COVERING THE
FULL ADVANCE PAYMENT SET FORTH IN SECTION 2.1 WHICH REMAINS OUTSTANDING AT ANY
TIME (THE “SECURITY”).  SUNPOWER SHALL, PROVIDE SUCH SECURITY BY ONE OR MORE OF
THE FOLLOWING METHODS:


(I)                                     A BANK GUARANTEE, A LETTER OF CREDIT
FROM A REPUTABLE INTERNATIONAL BANK OR FINANCIAL INSTITUTION OR A COLLATERALIZED
CASH RESERVE ACCOUNT OR A COMBINATION THEREOF, COVERING NO LESS THAN 50% OF THE
ADVANCED PAYMENT WHICH REMAINS OUTSTANDING AT ANY TIME; PROVIDED THAT SUNPOWER
MAY ELECT TO HAVE UP TO 50% OF THE AMOUNT OF THE SECURITY PROVIDED UNDER THIS
CLAUSE (I) TO TAKE THE FORM OF A LETTER OF CREDIT, AND


(II)                                  THE COLLATERALIZATION OF AN ADEQUATE
AMOUNT OF SUNPOWER’S ASSETS COVERING THE VALUE OF THE ADVANCED PAYMENT AT ANY
TIME OUTSTANDING AND NOT SECURED UNDER THE PRIOR CLAUSE (I).  SUNPOWER SHALL BE
ENTITLED TO SUBSTITUTE THE FORM OF SECURITY PERMITTED UNDER THIS CLAUSE (II) FOR
THE FORM OF SECURITY PERMITTED UNDER THE PRIOR CLAUSE (I) FROM TIME TO TIME,
SUBJECT TO THE COMMERCIALLY REASONABLE ACCEPTANCE OF NORSUN.


THE SECURITY SHALL BE EFFECTIVE AT ALL TIMES DURING WHICH THE ADVANCE PAYMENT IS
OUTSTANDING AND BE VALID UNTIL SUNPOWER’S POTENTIAL OBLIGATION TO REPAY THE
ADVANCE PAYMENT HAS CEASED. THE DOCUMENTED COST OF PROVIDING ALL SECURITY UNDER
THIS SECTION 2.3 SHALL BE BORNE BY NORSUN. SUNPOWER’S ASSETS THAT ARE PROVIDED
AS COLLATERAL TO SATISFY SUNPOWER’S SECURITY OBLIGATIONS UNDER CLAUSE (II) OF
THIS SECTION 2.3 SHALL INCLUDE ONLY ASSETS OWNED SOLELY BY SUNPOWER WHICH,
SUBJECT TO THE LAWS AND REGULATIONS OF THE COUNTRY IN WHICH THE ASSETS ARE
LOCATED, WILL PROVIDE SATISFACTORY LEGAL PROTECTION OF FIRST PRIORITY FOR THE
FULL AMOUNT OF THE ADVANCED PAYMENT TO BE SECURED IN ACCORDANCE WITH (II) ABOVE.
SUCH ASSETS SHALL BE VALUED AT BOOK VALUE AS REPORTED IN SUNPOWER’S AUDITED
FINANCIAL STATEMENTS.. THE  BOOK VALUE OF ALL ASSETS COLLATERALIZED PURSUANT TO
CLAUSE (II) OF THIS SECTION 2.3 SHALL EXCEED THE AMOUNT OF SECURITY THAT
SUNPOWER IS REQUIRED TO PROVIDE, LESS AN AMOUNT EQUAL TO THE VALUE OF SECURITY
PROVIDED BY SUNPOWER IN ACCORDANCE WITH CLAUSE (I) OF THIS SECTION 2.3.


 


 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 


3

--------------------------------------------------------------------------------


 


3.                            OBLIGATIONS TO SUPPLY AND PURCHASE POLYSILICON,
FORECASTS AND DELIVERY SCHEDULE


3.1                   FOR THE PERIOD FROM THE EFFECTIVE DATE THROUGH 31 DECEMBER
2019, THE PARTIES’ OBLIGATIONS WITH RESPECT TO THE SUPPLY AND PURCHASE OF
POLYSILICON SHALL BE AS FOLLOWS:


A)              FOR THE PERIOD FROM THE EFFECTIVE DATE THROUGH 31 DECEMBER 2009,
SUNPOWER SHALL BE OBLIGATED TO SUPPLY AND NORSUN SHALL BE OBLIGATED TO PURCHASE
SUCH ANNUAL QUANTITIES OF POLYSILICON AS SET FORTH ON EXHIBIT B; PROVIDED,
HOWEVER, THAT NORSUN’S OBLIGATION TO PURCHASE THE STATED ANNUAL QUANTITY FOR
2007 SHALL BE ON A BEST EFFORTS BASIS;


B)             FOR THE PERIOD FROM 1 JANUARY 2010 AND UNTIL 31 DECEMBER 2019,
SUNPOWER SHALL BE OBLIGATED TO SUPPLY AND NORSUN SHALL BE OBLIGATED TO PURCHASE
SUCH ANNUAL QUANTITIES OF POLYSILICON AS SET FORTH ON EXHIBIT B; PROVIDED
HOWEVER, THAT SUNPOWER’S OBLIGATION TO SUPPLY SUCH ANNUAL QUANTITIES SHALL APPLY
IF AND ONLY TO THE EXTENT SUNPOWER RECEIVES AN ADEQUATE SUPPLY OF POLYSILICON
FROM ITS SUPPLIERS TO FULFILL SUCH OBLIGATION.


NOTWITHSTANDING THE FOREGOING (BUT SUBJECT TO NORSUN’S RIGHT TO TERMINATE THIS
AGREEMENT PURSUANT TO SECTION 10.2(C) IN THE EVENT THAT THE REPAYMENT EVENT
DESCRIBED IN SECTION 2.2(B) OR (C) HAS OCCURRED), SUNPOWER SHALL BE ENTITLED TO
ROLL FORWARD POLYSILICON QUANTITIES INTO THE NEXT FISCAL YEAR, TO THE EXTENT ITS
POLYSILICON SUPPLIERS ROLLS FORWARD CORRESPONDING QUANTITIES INTO SUCH FISCAL
YEARS.


3.2                   THIS AGREEMENT IS A “TAKE OR PAY AGREEMENT” SUCH THAT, TO
THE EXTENT DESCRIBED IN SECTION 3.1(A) AND (B) ABOVE, NORSUN IS ABSOLUTELY AND
IRREVOCABLY REQUIRED TO ACCEPT AND PAY FOR THE CONTRACTED VOLUME SET FORTH IN
THE THIRD COLUMN OF EXHIBIT B PER YEAR INDICATED OVER THE TERM OF THIS AGREEMENT
AT THE PRICES IN EXHIBIT B, SUBJECT TO THE ADJUSTMENTS DESCRIBED SET FORTH IN
THIS AGREEMENT.  IN THE EVENT THAT NORSUN FAILS TO ORDER AND TAKE DELIVERY OF
ITS CONTRACTED VOLUME IN A GIVEN YEAR, SUNPOWER SHALL INVOICE NORSUN FOR THE
DIFFERENTIAL AT FULL CONTRACT PRICE AND NORSUN WILL PAY THE SAME WITHIN 30 DAYS
OF INVOICE DATE.  NORSUN SPECIFICALLY ACKNOWLEDGES AND ACCEPTS THAT IT WILL BE
LIABLE FOR THE FULL PURCHASE PRICE OF VOLUME DIFFERENTIAL BETWEEN THE QUANTITY
ORDERED AND THE CONTRACTED VOLUME.  SUNPOWER IS SIMILARLY REQUIRED TO PROVIDE
THE AGREED QUANTITIES OF POLYSILICON UNDER THIS AGREEMENT TO THE EXTENT REQUIRED
IN SECTION 3.1(A) AND (B) ABOVE.


 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 


4

--------------------------------------------------------------------------------


 


3.3                            THE PARTIES AGREE THAT, IN ORDER TO SATISFY
NORSUN’S SUPPLY OBLIGATIONS UNDER THE INGOT/WAFER SUPPLY AGREEMENT, IN ADDITION
TO THE POLYSILICON IT SHALL PURCHASE FROM SUNPOWER UNDER THIS AGREEMENT IN THE
QUANTITIES SET FORTH IN THE THIRD COLUMN OF EXHIBIT B, NORSUN SHALL BE REQUIRED
TO PROCURE FROM OTHER THIRD PARTIES ADDITIONAL POLYSILICON IN THE QUANTITIES SET
FORTH IN THE FOURTH COLUMN OF EXHIBIT B UNDER THE HEADING “NORSUN POLY VOLUME
(MT), PROVIDED, HOWEVER, THAT FOR THE YEARS 2008 THROUGH 2009 NORSUN’S
OBLIGATION TO PROCURE ADDITIONAL POLYSILICON APPLY ONLY TO THE EXTENT AND FOR
THE QUANTUM OF POLYSILICON THAT ARE MADE AVAILABLE TO NORSUN (USING ITS BEST
EFFORTS) FROM POLYSILICON MANUFACTURERS IN WHICH NORSUN HAS AN EQUITY INTEREST.
THE PARTIES FURTHER ACKNOWLEDGE THAT ANY SHORTFALL IN DELIVERIES OF POLYSILICON
FROM SUNPOWER MAY CAUSE A CORRESPONDING REDUCTION OF NORSUN’S DELIVERIES OF
WAFERS AND INGOTS UNDER THE WAFER/INGOT AGREEMENT.


4.                                 PRICE AND QUANTITY


4.1                            THE PRICE AND QUANTITY OF POLYSILICON TO BE
PURCHASED BY NORSUN FROM SUNPOWER FOR THE SPECIFIC YEARS IS AS SET FORTH IN THE
FIRST THREE COLUMNS OF EXHIBIT B. FROM THE EFFECTIVE DATE THROUGH DECEMBER 31,
2009, UNIT PRICES FOR SHIPMENT OF POLYSILICON ARE FCA WACKER GERMANY OR FCA
HEMLOCK, MICHIGAN USA (INCOTERMS 2000); COMMENCING JANUARY 1, 2010, UNIT PRICES
FOR SHIPMENT OF POLYSILICON ARE FCA HEMLOCK, MICHIGAN USA (INCOTERMS 2000). 
SUBJECT ONLY TO THE PRICE ADJUSTMENTS SET FORTH IN SECTION 4.2, PRICES LISTED IN
EXHIBIT B ARE FIXED FOR THE TERM OF THIS AGREEMENT.


4.2                            SUNPOWER SHALL ADJUST THE PRICES ON POLYSILICON
EQUAL TO THE ADJUSTMENT IN PRICES TO BE PAID BY SUNPOWER TO THIRD PARTY
POLYSILICON MANUFACTURERS PROVIDING SUNPOWER WITH POLYSILICON RESOLD TO NORSUN
IN ACCORDANCE WITH THIS AGREEMENT. ANY ADJUSTMENT SHALL TAKE FORCE AS FROM THE
SAME DATE AS THE PRICE ADJUSTMENT ON THE SUPPLY FROM SUCH THIRD PARTY
MANUFACTURERS.


5                                    PURCHASE ORDERS


5.1                            NORSUN SHALL NO LATER THAN 30 DAYS PRIOR TO EACH
FISCAL YEAR ISSUE PURCHASE ORDERS (“PURCHASE ORDERS”) FOR A TOTAL OF THE ANNUAL
QUANTITY FOR SUCH FISCAL YEAR.


5.2                            EACH MONTH SUNPOWER SHALL ISSUE A RELEASE
IDENTIFYING THE MONTHLY QUANTITIES OF POLYSILICON TO BE DELIVERED.  SUCH RELEASE
SHALL BE CONSISTENT WITH THE DELIVERY SCHEDULE OF POLYSILICON RECEIVED BY
SUNPOWER FROM ITS SUPPLIERS AND THE ANNUAL QUANTITIES SET FORTH IN EXHIBIT B.


5.3                            THE PURCHASE ORDERS SHALL, UNLESS OTHERWISE
AGREED IN WRITING BETWEEN THE PARTIES, SHALL AT A MINIMUM CONTAIN THE FOLLOWING
INFORMATION: (I) REFERENCE TO THIS AGREEMENT, (II) IDENTIFICATION OF THE
POLYSILICON BY PROPER NAME, PRICE, AND ANNUAL QUANTITY, (III) DELIVERY
INSTRUCTION AND DELIVERY PLACE, AND (IV) ISSUE DATE.  THE PURCHASE ORDERS SHALL
BE SENT BY ORDINARY MAIL, AND A COPY SHALL BE FORWARDED


 


 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 


5

--------------------------------------------------------------------------------


 


TO SUNPOWER ON THE ISSUE DATE EITHER BY E-MAIL OR TELEFAX.


5.4                            WITHOUT LIMITING NORSUN’S OBLIGATIONS UNDER
SECTION 3.2, A PURCHASE ORDER SHALL BE BINDING FOR NORSUN ONLY AFTER IT IS
RECEIVED AND ITS CONDITIONS HAVE BEEN CONFIRMED BY SUNPOWER.  A PURCHASE ORDER
SHALL BE SENT BY E-MAIL, OR ALTERNATIVELY TELEFAX, AND REGULAR MAIL. IF NO
OBJECTION TO THE PURCHASE ORDER HAS BEEN RAISED BY SUNPOWER WITHIN 15 DAYS AFTER
NORSUN’S ISSUE DATE, THEN SUCH PURCHASE ORDER SHALL BE DEEMED ACCEPTED BY
SUNPOWER.


5.5                            IN THE EVENT OF A DISCREPANCY BETWEEN THE TERMS
AND CONDITIONS OF THIS AGREEMENT AND THE INDIVIDUAL PURCHASE ORDER, THE TERMS
AND CONDITIONS OF THIS AGREEMENT SHALL PREVAIL UNLESS THE PARTIES IN WRITING
AGREE OTHERWISE.


6                                     PAYMENT.


PAYMENT TERMS ARE NET 30 DAYS FROM THE DATE OF THE INVOICE.  FINANCE CHARGES OF
***% PER MONTH (***% PER ANNUM) MAY BE ASSESSED ON PAYMENT PAST DUE FROM THE
PAYMENT DUE DATE TO THE DATE PAYMENT IS RECEIVED.  FAILURE TO PAY INVOICES WHEN
DUE OR FINANCE CHARGES WHEN ASSESSED MAY RESULT IN DELAYED OR CANCELLED
SHIPMENTS.  NO UNAUTHORIZED DEDUCTIONS FROM INVOICES ARE PERMITTED.


7                                     TITLE AND RISK OF LOSS.


FROM THE EFFECTIVE DATE THROUGH DECEMBER 31, 2009, NORSUN SHALL PURCHASE THE
POLYSILICON FROM SUNPOWER FCA WACKER GERMANY OR FCA HEMLOCK, MICHIGAN USA
(INCOTERMS 2000); COMMENCING JANUARY 1, 2010, NORSUN SHALL PURCHASE THE
POLYSILICON FROM SUNPOWER FCA HEMLOCK, MICHIGAN USA (INCOTERMS 2000).  TITLE AND
RISK OF LOSS WITH RESPECT TO ALL POLYSILICON SHALL PASS TO NORSUN WHEN THE GOODS
HAVE BEEN DELIVERED TO THE CARRIER AT THE FOREGOING LOCATIONS.


8                                     TERM.


THE TERM OF THIS AGREEMENT SHALL BE FROM THE EFFECTIVE DATE THROUGH DECEMBER 31,
2019 (THE “TERM”).  THE AGREEMENT MAY NOT BE TERMINATED DURING THE TERM, EXCEPT
AS EXPRESSLY SET FORTH IN SECTION 9.


9                                     MANUFACTURING FACILITY.


NORSUN ACKNOWLEDGES THAT  PURSUANT TO THE HEMLOCK AGREEMENT HEMLOCK WILL BE
EXPANDING ITS MANUFACTURING FACILITY (THE “EXPANDED MANUFACTURING FACILITY”) IN
ORDER TO PRODUCE THE POLYSILICON TO BE SUPPLIED UNDER THIS AGREEMENT.  THE
ESTIMATED COMPLETION DATE FOR 50% OF THE EXPANDED MANUFACTURING FACILITY
CAPACITY IS JANUARY 1, 2010, WITH ESTIMATED CAPACITY OF 75% COMPLETED ON JANUARY
1, 2011, AND 100% OF ESTIMATED CAPACITY COMPLETED ON JANUARY 1, 2012.  NORSUN
ACKNOWLEDGES THE POSSIBILITY OF DELAYS OR FAILURES IN HEMLOCK COMPLETING THE
EXPANDED MANUFACTURING FACILITY AND EXPRESSLY AGREES THAT NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, SUNPOWER SHALL HAVE NO LIABILITY TO
NORSUN FOR ANY


 


 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



6

--------------------------------------------------------------------------------


 

SUCH DELAY OR FAILURE, including for any shortfalls in delivery of Polysilicon
resulting therefrom.

 


10                               TERMINATION.


10.1                      NORSUN UNDERSTANDS AND ACKNOWLEDGES THAT SUNPOWER IS
MAKING SUBSTANTIAL PAYMENTS TO EXPAND ITS SUPPLIER’S MANUFACTURING CAPABILITIES
IN CONTEMPLATION OF THIS AGREEMENT. FURTHER, SUNPOWER UNDERSTANDS AND
ACKNOWLEDGES THAT NORSUN IS MAKING SUBSTANTIAL INVESTMENTS EXPANDING ITS
MANUFACTURING CAPACITIES TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT.
THUS, THE PARTIES ACKNOWLEDGE THAT NORSUN IS OBLIGATED TO PURCHASE, AND SUNPOWER
IS OBLIGATED TO SUPPLY, THE CONTRACTED VOLUMES OVER THE TERM OF THIS AGREEMENT,
IN EACH CASE TO THE EXTENT DESCRIBED IN SECTIONS 3.1 AND 3.2.  ACCORDINGLY, THE
BASIS AND CIRCUMSTANCES UNDER WHICH THE PARTIES CAN TERMINATE THIS AGREEMENT
PRIOR TO THE EXPIRATION OF THE TERM OF THIS AGREEMENT IS EXPRESSLY LIMITED TO
THE TERMS OF THIS SECTION 10.


10.2                      TERMINATION BY NORSUN.  NORSUN MAY, AT ITS OPTION,
TERMINATE THIS AGREEMENT ONLY UPON ONE OF THE FOLLOWING EVENTS:


(A)                                  UPON THE EVENT OF A MATERIAL BREACH BY
SUNPOWER OF ITS OBLIGATIONS UNDER THIS AGREEMENT (OTHER THAN A MATERIAL BREACH
TRIGGERED BY A FORCE MAJEURE EVENT, WHICH SHALL BE SOLELY ADDRESSED IN SECTION
18), PROVIDED THAT (I) NORSUN SUBMITS A WRITTEN NOTICE OF SUCH BREACH TO
SUNPOWER, AND (II) SUNPOWER FAILS TO CURE SUCH BREACH WITHIN NINETY (90) DAYS OF
RECEIPT OF THE WRITTEN NOTICE OF BREACH.  IF SUNPOWER RECTIFIES ANY SUCH BREACH
WITHIN SUCH PERIOD, THEN SUNPOWER’S BREACH SHALL BE DEEMED CURED AND NORSUN
SHALL NOT BE ENTITLED TO TERMINATE THIS AGREEMENT;


(B)                                 IN THE EVENT OF A TERMINATION OF THE
WAFER/INGOT AGREEMENT (OTHER THAN TERMINATION BY SUNPOWER PURSUANT TO SECTIONS
21.4(A) OR (C) OF THE WAFER/INGOT AGREEMENT), AND SUNPOWER IS UNABLE TO SECURE
HEMLOCK’S CONSENT TO PERMIT NORSUN TO MANUFACTURE WAFERS OR INGOTS USING THE
POLYSILICON SOLD HEREUNDER FOR THE BENEFIT OF THIRD PARTIES; OR


(C)                                  UPON A REPAYMENT EVENT (AS DEFINED IN
SECTION 2.2).


10.3                      TERMINATION BY SUNPOWER. SUNPOWER MAY, AT ITS OPTION,
TERMINATE THIS AGREEMENT UPON ONE OF THE FOLLOWING EVENTS:


 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

7

--------------------------------------------------------------------------------


 


A)                                      UPON THE EVENT OF A MATERIAL BREACH BY
NORSUN OF ITS OBLIGATIONS UNDER THIS AGREEMENT (OTHER THAN A MATERIAL BREACH
TRIGGERED BY A FORCE MAJEURE EVENT, WHICH SHALL BE SOLELY ADDRESSED IN SECTION
18), PROVIDED THAT (I) SUNPOWER SUBMITS A WRITTEN NOTICE OF SUCH BREACH TO
NORSUN, AND (II) NORSUN FAILS TO CURE SUCH BREACH WITHIN NINETY (90) DAYS OF
RECEIPT OF THE WRITTEN NOTICE OF BREACH.  IF NORSUN RECTIFIES ANY SUCH BREACH
WITHIN SUCH PERIOD, THEN NORSUN’S BREACH SHALL BE DEEMED CURED AND SUNPOWER
SHALL NOT BE ENTITLED TO TERMINATE THIS AGREEMENT;


B)                                     IN THE EVENT THAT NORSUN, DUE TO REASONS
NOT DEEMED AS FORCE MAJEURE IN ACCORDANCE WITH SECTION 18, RESOLVES TO CEASE ITS
INGOT OR WAFER MANUFACTURING FOR SUNPOWER’S BENEFIT PERMANENTLY OR FOR A PERIOD
EXCEEDING NINETY (90) DAYS;


C)                                      IN THE EVENT OF A TERMINATION OF THE
WAFER/INGOT AGREEMENT (OTHER THAN TERMINATION BY NORSUN PURSUANT TO SECTION 21.3
THEREOF); OR


D)                                     SUNPOWER’S THIRD PARTY SUPPLIERS FAIL TO
SUPPLY POLYSILICON TO SUNPOWER FOR ANY REASON OR ANY AGREEMENTS PROVIDING FOR
SUCH SUPPLY TERMINATE FOR ANY REASON.


10.4                          SECTIONS 1, 6 (TO THE EXTENT OF ANY DUE AND UNPAID
INVOICES), 7, 10 THROUGH  23, AND 25 THROUGH 27 SHALL SURVIVE ANY TERMINATION OF
THIS AGREEMENT.


11            CONFIDENTIALITY.


THE PARTIES ACKNOWLEDGE AND AGREE THAT THE TERMS OF THIS AGREEMENT AND CERTAIN
INFORMATION EXCHANGED BETWEEN THEM PERTAINING TO THIS AGREEMENT, INCLUDING
INFORMATION REGARDING RESEARCH, TECHNOLOGY, PRODUCT DEVELOPMENTS, MARKETING
PLANS OR CONDITIONS, PRODUCTS, BUSINESS STRATEGIES, AND THE LIKE, CONSTITUTE
“CONFIDENTIAL INFORMATION” OF THE PARTY DISCLOSING THE INFORMATION.  THE PURPOSE
OF THE EXCHANGE OF THE CONFIDENTIAL INFORMATION” IS TO ALLOW THE PARTIES TO MEET
THEIR OBLIGATIONS AND RESPONSIBILITIES UNDER THIS AGREEMENT.  DURING THE TERM OF
THIS AGREEMENT, AND FOR A PERIOD OF 15 YEARS FOLLOWING ITS TERMINATION OR
EXPIRATION, EXCEPT AS REQUIRED BY APPLICABLE LAW, REGULATION OR RULES OF ANY
SECURITIES EXCHANGE, THE PARTY RECEIVING ANY CONFIDENTIAL INFORMATION, AND ITS
EMPLOYEES, ATTORNEYS, FINANCIAL ADVISORS, OFFICERS, DIRECTORS AND SHAREHOLDERS
WHO SHALL RECEIVE SUCH CONFIDENTIAL INFORMATION SHALL NOT, EXCEPT WITH THE PRIOR
WRITTEN CONSENT OF THE DISCLOSING PARTY, USE, DIVULGE, DISCLOSE OR COMMUNICATE,
TO ANY PERSON, FIRM, CORPORATION OR ENTITY, IN ANY MANNER WHATSOEVER, THE TERMS
OF THIS AGREEMENT OR ANY CONFIDENTIAL INFORMATION OF THE DISCLOSING PARTY;
PROVIDED, HOWEVER, THAT EACH PARTY MAY USE, DIVULGE, DISCLOSE OR COMMUNICATE THE
TERMS OF THIS AGREEMENT OR CONFIDENTIAL INFORMATION OF THE DISCLOSING PARTY TO
WHOLLY-OWNED OR MAJORITY OWNED SUBSIDIARIES IF SUCH SUBSIDIARIES UNDERTAKE TO
KEEP SUCH INFORMATION STRICTLY CONFIDENTIAL IN ACCORDANCE WITH THIS SECTION 11
AND EACH SUBSIDIARY HAS A “NEED TO KNOW”.  THE PARTIES WILL BE LIABLE FOR ANY
BREACH OF THIS SECTION 11 BY ANY OF THEIR RESPECTIVE WHOLLY-OWNED OR MAJORITY
OWNED SUBSIDIARIES.  EACH PARTY FURTHER AGREES TO USE THE SAME DEGREE OF CARE TO
AVOID PUBLICATION OR DISSEMINATION OF THE CONFIDENTIAL INFORMATION DISCLOSED TO
SUCH PARTY UNDER THIS

 

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 


8

--------------------------------------------------------------------------------


 


AGREEMENT AS IT EMPLOYS WITH RESPECT TO ITS OWN CONFIDENTIAL INFORMATION, BUT AT
ALL TIMES SHALL USE AT LEAST REASONABLE CARE TO PROTECT AGAINST DISCLOSURE. 
CONFIDENTIAL INFORMATION DOES NOT AND SHALL NOT INCLUDE INFORMATION THAT:


11.1                                       WAS ALREADY KNOWN TO THE RECEIVING
PARTY AT THE TIME SUCH INFORMATION IS DISCLOSED BY THE OTHER PARTY;


11.2                                       WAS OR BECAME PUBLICLY KNOWN THROUGH
NO WRONGFUL ACT OF THE RECEIVING PARTY;


11.3                                       WAS RIGHTFULLY RECEIVED FROM A THIRD
PARTY WITHOUT RESTRICTION;


11.4                                       WAS INDEPENDENTLY DEVELOPED BY THE
RECEIVING PARTY;


11.5                                       WAS APPROVED FOR RELEASE BY WRITTEN
AUTHORIZATION OF THE PARTY DISCLOSING SUCH INFORMATION UNDER THIS AGREEMENT; OR


11.6                                       WAS REQUIRED BY LEGAL OR FINANCIAL
REPORTING PURPOSES TO BE DISCLOSED; PROVIDED, HOWEVER, THAT THE PARTY BEING
REQUIRED TO DISCLOSE SHALL, IF CIRCUMSTANCES PERMIT, PROVIDE ADVANCED NOTICE TO
THE OTHER PARTY.


12            PASS-THROUGH WARRANTY.


12.1                          NORSUN’S WARRANTY CLAIMS AGAINST SUNPOWER SHALL BE
LIMITED IN SCOPE TO THE CORRESPONDING WARRANTY CLAIMS BROUGHT BY SUNPOWER
AGAINST THE THIRD PARTY PROVIDERS OF THE POLYSILICON, PROVIDED THAT SUNPOWER
COMPLIES WITH THE PROVISIONS OF THIS SECTION 12 BELOW.


12.2                          SUNPOWER SHALL, UPON NORSUN’S REASONABLE AND
DOCUMENTED REQUEST, PURSUE ANY WARRANTY CLAIMS AGAINST THE THIRD PARTY
POLYSILICON PROVIDERS. SUNPOWER SHALL PURSUE SUCH CLAIMS IN ACCORDANCE WITH
NORSUN’S INSTRUCTIONS AND AT NORSUN’S COST. SUNPOWER MAY, AT ITS OPTION, OBTAIN
THE CONSENT FROM THE APPLICABLE THIRD PARTY POLYSILICON PROVIDER THAT THE CLAIM
MAY BE TRANSFERRED TO NORSUN AND PURSUED DIRECTLY BY NORSUN AGAINST SUCH THIRD
PARTY; PROVIDED, HOWEVER, THAT SUNPOWER SHALL AS PART OF ANY SUCH TRANSFER
DISCLOSE TO NORSUN THE TERMS OF THE TRANSFERRED WARRANTY.


12.3                          SUNPOWER SHALL IDENTIFY TO NORSUN THE THIRD PARTY
MANUFACTURER AND, IF THERE ARE SEVERAL THIRD PARTY MANUFACTURERS, IDENTIFY THE
ORIGIN OF THE POLYSILICON AT EACH DELIVERY.


13                WARRANTY DISCLAIMER.


THE WARRANTIES, IF ANY, DESCRIBED ABOVE ARE IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, SAID WARRANTIES BEING
EXPRESSLY DISCLAIMED.

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 


9

--------------------------------------------------------------------------------


 


14                LIMITED REMEDY.


SUNPOWER AND/OR THE THIRD PARTY WARRANTY PROVIDERS (AS APPLICABLE) SHALL BE
GIVEN REASONABLE AND PROMPT OPPORTUNITY TO EXAMINE ANY CLAIM OF DEFECT BY
NORSUN.  NORSUN AGREES THAT ITS SOLE AND EXCLUSIVE REMEDY AGAINST SUCH PARTIES
SHALL BE LIMITED TO EITHER, AT SUNPOWER’S AND/OR THE THIRD PARTY’S SOLE
DISCRETION, (I) THE REVISION, REPAIR OR REPLACEMENT OF NON-CONFORMING OR
DEFECTIVE POLYSILICON OR (II) PAYMENT NOT TO EXCEED THE PURCHASE PRICE OF THE
SPECIFIC POLYSILICON FOR WHICH DAMAGES ARE CLAIMED.  THIS EXCLUSIVE REMEDY SHALL
NOT BE DEEMED TO HAVE FAILED OF ITS ESSENTIAL PURPOSE SO LONG AS SUNPOWER AND/OR
THE THIRD PARTY (AS APPLICABLE) IS WILLING TO REVISE, REPAIR OR REPLACE THE
DEFECTIVE POLYSILICON, OR MAKE THE PAYMENT DESCRIBED IN THIS SECTION 14.


15                DAMAGES LIMITATION.


EXCEPT FOR FAILURE TO DELIVER POLYSILICON TO WHICH THE ADVANCE PAYMENTS RELATE,
SUNPOWER SHALL NOT BE LIABLE FOR ANY LOSS, DAMAGE, OR INJURY RESULTING FROM
DELAY IN DELIVERY OF THE POLYSILICON, OR FOR ANY FAILURE TO PERFORM WHICH IS DUE
TO A FORCE MAJEURE EVENT (AS DEFINED IN SECTION 18).  EXCEPT FOR EITHER PARTY’S
BREACH OF SECTION 11, THE MAXIMUM AGGREGATE LIABILITY OVER THE TERM OF THIS
AGREEMENT, IF ANY, FOR ALL DAMAGES, INCLUDING WITHOUT LIMITATION CONTRACT
DAMAGES AND DAMAGES FOR INJURIES TO PERSONS OR PROPERTY, WHETHER ARISING FROM A
PARTY’S BREACH OF CONTRACT, BREACH OF WARRANTY, NEGLIGENCE, STRICT LIABILITY, OR
OTHER TORT, IS LIMITED TO, IN THE CASE OF SUNPOWER, THE THEN REMAINING NET
BALANCE OF THE ADVANCED PAYMENT AS SET FORTH IN SECTION 2 AND, IN THE CASE OF
NORSUN, THE AGGREGATE PRICE FOR THE POLYSILICON COMMITTED TO BE PURCHASED BY
NORSUN DURING THE TERM AS SET FORTH IN SECTION 2.1.  IN NO EVENT SHALL SUNPOWER
BE LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL, CONSEQUENTIAL, OR SPECIAL
DAMAGES, INCLUDING WITHOUT LIMITATION LOST REVENUES AND PROFITS, EVEN IF EITHER
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THESE LIMITATIONS
SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF THE LIMITED
REMEDY SET FORTH ABOVE.


16                PATENTS.


IN NO CASE SHALL SUNPOWER BE LIABLE TO DEFEND OR PAY ANY AWARD OF DAMAGES
ASSESSED AGAINST NORSUN IN ANY SUIT OR CAUSE OF ACTION ALLEGING THAT THE USE OF
THE POLYSILICON INFRINGES ANY PATENT OR OTHER INTELLECTUAL PROPERTY RIGHT OF ANY
THIRD PARTY.

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 


10

--------------------------------------------------------------------------------


 


17                TAXES.


ANY TAX OR OTHER GOVERNMENT CHARGE NOW OR IN THE FUTURE LEVIED UPON THE
PRODUCTION, SALE, USE OR SHIPMENT OF THE POLYSILICON MAY, AT SUNPOWER’S OPTION,
BE ADDED TO THE PURCHASE PRICE.


18                FORCE MAJEURE.


NEITHER OF THE PARTIES SHALL BE LIABLE FOR DELAYS OR FAILURES IN PERFORMANCE OF
THEIR OBLIGATIONS UNDER THIS AGREEMENT ARISING OUT OF OR RESULTING FROM CAUSES
BEYOND ITS CONTROL.  SUCH CAUSES INCLUDE, BUT ARE NOT LIMITED TO, ACTS OF GOD,
ACTS OF THE OTHER PARTY, ACTS OF THE GOVERNMENT OR THE PUBLIC ENEMY, FIRE,
FLOOD, EPIDEMICS, QUARANTINE RESTRICTIONS, STRIKES, FREIGHT EMBARGOES, SEVERE
WEATHER, OR DEFAULT OR FAILURE OF SUPPLIERS  (INCLUDING ANY FAILURE OF
SUNPOWER’S SUPPLIERS TO DELIVER POLYSILICON RELEVANT TO THIS AGREEMENT,
PROVIDED, HOWEVER, THAT SUCH NON-DELIVERY IS BEYOND SUNPOWER’S REASONABLE
CONTROL). IN THE EVENT OF ANY SUCH DELAY OF SUNPOWER’S PERFORMANCE, NORSUN SHALL
HONOR ITS OBLIGATIONS HEREUNDER AS SOON AS SUNPOWER IS ABLE TO PERFORM.


19                CHOICE OF LAW.


THE AGREEMENT IS MADE IN, AND SHALL BE GOVERNED AND CONTROLLED IN ALL RESPECTS
BY THE LAWS OF THE STATE OF MICHIGAN, USA (SPECIFICALLY DISCLAIMING THE U.N.
CONVENTION CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS) AND ALL DISPUTES,
INCLUDING INTERPRETATION, ENFORCEABILITY, VALIDITY, AND CONSTRUCTION, SHALL BE
DETERMINED UNDER THE LAW OF THE STATE OF MICHIGAN, WITHOUT REGARD TO ANY
CONFLICT OF LAW PROVISIONS.


20                CHOICE OF FORUM.


THE PARTIES SUBMIT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE U.S. DISTRICT
COURT FOR THE EASTERN DISTRICT OF MICHIGAN FOR ALL DISPUTES ARISING, DIRECTLY OR
INDIRECTLY, UNDER THIS AGREEMENT.


21                WAIVER.


EITHER PARTY’S FAILURE TO EXERCISE A RIGHT OR REMEDY OR SUCH PARTY’S ACCEPTANCE
OF A PARTIAL OR DELINQUENT PAYMENT OR DELIVERY SHALL NOT OPERATE AS A WAIVER OF
ANY OF SUCH PARTY’S RIGHTS OR THE OTHER PARTY’S OBLIGATIONS UNDER THE AGREEMENT
AND SHALL NOT CONSTITUTE A WAIVER OF SUCH PARTY’S RIGHT TO DECLARE AN IMMEDIATE
OR A SUBSEQUENT DEFAULT.


22                SEVERABILITY.


IF ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT SHALL BE FOUND, BY A COURT
WITH JURISDICTION, TO BE ILLEGAL, INVALID OR UNENFORCEABLE, IT SHALL NOT AFFECT
THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE REMAINING PROVISIONS OF
THIS AGREEMENT.  THE PARTIES AGREE TO ATTEMPT TO SUBSTITUTE FOR ANY ILLEGAL,
INVALID OR UNENFORCEABLE

 

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 


11

--------------------------------------------------------------------------------


 


PROVISION A LEGAL, VALID OR ENFORCEABLE PROVISION THAT ACHIEVES TO THE GREATEST
EXTENT POSSIBLE THE ECONOMIC OBJECTIVES OF THE ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION.


23                INTEGRATION.


THE AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER OF THE AGREEMENT AND SUPERSEDES ANY PRIOR
DISCUSSIONS, NEGOTIATIONS, AGREEMENTS, MEMORANDA OF UNDERSTANDING AND THE LIKE. 
MODIFICATIONS TO THE AGREEMENT MAY BE MADE ONLY IN WRITING AND SIGNED BY EACH
PARTY.


24                INGOT-WAFER SUPPLY AGREEMENT.


THE PARTIES ACKNOWLEDGE THAT THIS AGREEMENT IS ENTERED IN RELIANCE UPON THE
EXECUTION AND CONTINUING EFFECTIVENESS OF THE INGOT/WAFER SUPPLY AGREEMENT. 
ACCORDINGLY, TO THE EXTENT ANY MODIFICATIONS ARE MADE TO THE PROVISIONS OF THE
INGOT/WAFER SUPPLY AGREEMENT, THE PARTIES WILL IN GOOD FAITH CONSIDER
APPROPRIATE MODIFICATIONS TO THE PROVISIONS OF THIS AGREEMENT.


25                ASSIGNMENT.


NO ASSIGNMENT OF THE AGREEMENT OR OF ANY RIGHT OR OBLIGATION UNDER THE AGREEMENT
SHALL BE MADE BY NORSUN WITHOUT THE PRIOR WRITTEN CONSENT OF SUNPOWER, SAID
CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  IN THE EVENT OF A PROPER
ASSIGNMENT, THE AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE 
ASSIGNING PARTY’S SUCCESSORS AND ASSIGNS.


26                ATTORNEY FEES AND COSTS.


THE PARTIES SHALL BEAR THEIR OWN EXPENSES INCURRED IN CONNECTION WITH THE
NEGOTIATION AND EXECUTION OF THIS AGREEMENT.


27                DOLLARS.


ALL REFERENCES TO MONETARY AMOUNTS SHALL BE IN U.S. DOLLARS.


28                AGREEMENT PREPARATION.


THIS AGREEMENT SHALL BE CONSIDERED FOR ALL PURPOSES AS PREPARED THROUGH THE
JOINT EFFORTS OF THE PARTIES AND SHALL NOT BE CONSTRUED AGAINST ONE PARTY OR THE
OTHER AS A RESULT OF THE MANNER IN WHICH THIS AGREEMENT WAS NEGOTIATED,
PREPARED, DRAFTED OR EXECUTED.

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 


12

--------------------------------------------------------------------------------



 

NORSUN AS:

SUNPOWER CORPORATION

 

 

 

 

 

 

By:

/s/ GRETE SONSTEBY

 

By:

/s/ THOMAS WERNER

 

Print Name: Grete Sonsteby

Print Name: Thomas Werner

Title: Chairman of the Board

Title: Chief Executive Officer

Date: August 9, 2007

Date: August 9, 2007

 

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


 


13

--------------------------------------------------------------------------------


 


EXHIBIT A


POLYSILICON SPECIFICATIONS


HSC PRODUCT SPECIFICATIONS

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

14

--------------------------------------------------------------------------------


 

 

EXHIBIT B

 

PRICES, PAYMENT, and DELIVERY VOLUME

 

Year

 

Price*

 

SunPower
Supplied Poly
Volume
(Metric Tons,
or “MT”)

 

NorSun Poly
Volume (MT)
from Third
Parties

 

Total Poly
Volume**

 

Comment

 

2007

 

$

***/kg

 

***

 

***

 

***

 

 

 

2008

 

$

***/kg

 

***

 

***

 

***

 

 

 

2009

 

$

***/kg

 

***

 

***

 

***

 

 

 

2010

 

$

***/kg

 

***

 

***

 

***

 

Beginning of Credit for Advance Payment

 

2011

 

$

***/kg

 

***

 

***

 

***

 

 

 

2012

 

$

***/kg

 

***

 

***

 

***

 

 

 

2013

 

$

***/kg

 

***

 

***

 

***

 

 

 

2014

 

$

***/kg

 

***

 

***

 

***

 

 

 

2015

 

$

***/kg

 

***

 

***

 

***

 

 

 

2016

 

$

***/kg

 

***

 

***

 

***

 

 

 

2017

 

$

***/kg

 

***

 

***

 

***

 

 

 

2018

 

$

***/kg

 

***

 

***

 

***

 

 

 

2019

 

$

***/kg

 

***

 

***

 

***

 

 

 

 

--------------------------------------------------------------------------------

*                                         The prices listed apply to the
SunPower Poly Volume column and are gross (i.e. before credit of the Advance
Payment).  NorSun shall receive a $***/kg credit per shipment against each
invoice until the remaining portion of the Advance Payment is reduced to zero.

 

**                                  Total Polysilicon volumes to be converted
into SunPower Ingots or Wafers. Conversion weights to be agreed to in
Ingot/Wafer Supply Agreement.

 

 

***                           CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 

15

--------------------------------------------------------------------------------